Citation Nr: 1636713	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-26 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1947 to December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's low back disability did not originate in service or until more than one year after discharge, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran applied via the Fully Developed Claim program, at which time he was notified of the information and evidence necessary to substantiate his claim.  He also received 38 U.S.C.A. § 5103(a)-compliant notice in a May 2014 correspondence.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence, except with respect to Johns Hopkins University.  On his initial claim, the Veteran reported that he was treated for his back disorder at the Johns Hopkins VA Medical Center in North Carolina.  VA does not operate a VA medical facility by that name in any state.  The record shows that the Veteran was provided with the appropriate forms for identifying and authorizing VA to obtain records from any source of medical treatment in relation to his claim.  The Veteran thereafter returned the form, clarifying that he meant Johns Hopkins University in Maryland, which is a private medical facility.  The RO provided the Veteran with the authorization form again in September 2015, and the Veteran returned the form specifying the Johns Hopkins University, but failing to identify the dates of treatment at that facility, and failing to sign the form, thereby preventing VA from attempting to obtain records from Johns Hopkins University.  The Veteran was notified in a November 2015 supplemental statement of the case that he did not properly complete the authorization form.  He has not since provided VA with a properly completed form authorizing VA to obtain any records from Johns Hopkins University.

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  Moreover, VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Swann v. Brown, 5 Vet. App. 229 (1993).  Here, the RO requested that the Veteran complete an appropriate authorization form to allow VA to obtain any private treatment records and the Veteran failed to do so.  The Veteran was notified of his failure to properly complete the form, and he has not attempted to remedy this failure.  Under these circumstances, the Board finds that, with respect to this request, no further VA action is required.

The record also shows that the Veteran was examined by VA in connection with his appeal.  The Board finds that the examination is adequate, and the Veteran does not contend otherwise.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his current low back disability is etiologically related to active service.  He reports that he was a cook in service who regularly lifted heavy cooking equipment, experiencing strains in service.

A March 1957 service treatment record showed that the Veteran was treated for a backache.  The Veteran reported left flank pain that was diagnosed as myositis. 

An October 1960 service treatment record noted that the Veteran was treated for an acute back strain.  The Veteran was placed on light duty for 24 hours and treated with a heat pad.  The Veteran was also advised to place a mattress on the floor.

A January 1961 service treatment record showed that the Veteran reported low back pain.

A February 1962 service treatment record showed that the Veteran was treated for low back pain with spasms and treated with the heating pad.  

An October 1962 report of medical examination showed that the Veteran had a clinically normal spine.  

A July 1967 report of medical examination conducted on separation from service showed that the Veteran was assessed with a clinically normal spine and self-reported no recurrent back pain.  

In the Veteran's reports of medical histories dated in March 1959, December 1960, August 1962, and October 1965, showed that the Veteran did not report incidents of back pain.

A May 2013 VA examination report shows that the Veteran was diagnosed with a lumbar spine strain and arthritis of the lumbar spine.  The examiner referenced the Veteran's in-service treatment for low back pain and the Veteran's reported history of the low back pain.  After a physical examination the examiner opined that it was less likely than not that the Veteran's low back disability was incurred in active service.  The examiner reported that the Veteran was treated on separate occasions during active service for an acute back strain.  Routine medical evaluations noted that he denied lameness, arthritis, bone/joint deformity, or recurrent back pain.  Additionally, as the Veteran was not on any permanent physical restrictions, there was no documentation to support chronicity for any back condition from 1962 to 1967.  The examiner reported that the Veteran's back condition was not a result of service but had an etiology of a normal aging process.

The Board finds that the evidence of record is against a finding of service connection for low back disability.  Although the service treatment records document several complaints of back pain, and diagnoses at certain times of myositis and strain, he was never diagnosed with arthritis in service, and at no point was any disorder diagnosed on more than perhaps two occasions.  That the Veteran's complaints were infrequent, and even more infrequently related to a diagnosed pathology is particularly notable given that the Veteran remained in service for 20 years.  Moreover, at his retirement examination, he specifically denied any recurrent back pain.  In short, the Board finds that the service treatment records document only isolated instances of low back problems, with no reported lower back problems present when he was discharged.

Furthermore, the first post-service evidence of low back disability is in 2013, more than four decades after service.  The Veteran contends that he did seek treatment for back problems at a private facility in 1980.  As discussed at an earlier point, the Veteran has not cooperated in obtaining those records.  Even if the Veteran is accurate, however, the record would show that he was first evaluated for lower back problems more than a decade after service.

Moreover, the only medical opinion to address the etiology of the Veteran's current low back disability is against the claim.  The Board finds that the May 2013 negative medical opinion constitutes probative and persuasive evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination.  The examiner specifically noted that the Veteran's in-service low back pain treatments were not of a chronic nature and that his current low back disability was a normal result of aging.  The May 2013 opinion provided a rationale based on an accurate discussion of the evidence of record.  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection for a low back disability.  

The only other evidence of record supporting the Veteran's claim are his statements.  The Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of any low back disability in the absence of specialized training.  

Even if the Veteran were competent to offer an opinion as to the etiology of his lower back disorder, the Board finds that the VA medical opinion outweighs his lay statements, as the examiner clearly does have more education, experience and training than the Veteran in medical matters such as determining etiology.  Consequently, the lay statements regarding the Veteran's low back disability are insufficient to establish a nexus to service and are not outweighed by the competent medical evidence to the contrary.  Moreover, the Board also finds it significant that the first instance the Veteran reported seeking treatment was many years after service, which, according to the Veteran, occurred beginning in 1980, more than 13 years after separation from service.  Maxson v. Gober, 230 F.3d 133 (Fed. Cir. 2000).

Accordingly, the preponderance of the evidence of record is against a finding that a low back disability is related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for low back disability is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


